DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 23-41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11,102,830. Although the claims at issue are not identical, they are not patentably distinct from each other because even though they are not word for word with each other they both teach the same inventive concept.
Regarding claim 23, U.S. Patent No. 11,102,830 teaches a communication apparatus that can communicate with a printing apparatus, the communication apparatus comprising: a display device configured to display information; a wireless LAN interface configured to perform wireless communication; a wireless communicator capable of direct communicating with the printing apparatus; and one or more controllers configured to function as a unit configured to cause the display device to display a first screen on which a plurality of selectable objects, respectively corresponding to a plurality of processing items that cooperate with the printing apparatus via the wireless LAN interface, are arranged; a unit configured to cause, in a case where one object of the plurality of selectable objects is selected in a state that a communication relationship with the printing apparatus via the wireless LAN interface has not been established, the display device to display a second screen for notifying a user to perform an operation for bringing the communication apparatus close to the printing apparatus regardless of which of the plurality of selectable objects the selected object is, acquire connection information for the communication relationship via the wireless communicator, establish the communication relationship based on the acquired connection information, and perform first communication processing corresponding to the selected object via the communication relationship; and a unit configured to accept, after the first communication processing, a selection of a further object of the plurality of selectable objects and perform second communication processing corresponding to the further selected object via the communication relationship whose connection state has been maintained, without causing the display device to display the second screen regardless of which of the plurality of selectable objects the further selected object is (Claim 1).
Regarding claim 24, U.S. Patent No. 11,102,830 teaches wherein the second screen includes information indicating the one object being designated (Claim 2).
Regarding claim 25, U.S. Patent No. 11,102,830 teaches wherein the one or more controllers are further configured to function as a unit configured to cause the display device to display a screen which indicates that communication via the communication relationship is in progress after the connection information is acquired until information corresponding to the one object is acquired (Claim 3).
Regarding claim 26, U.S. Patent No. 11,102,830 teaches wherein the one or more controllers are further configured to function as a unit configured to cause the display device to display an error screen in a case where information corresponding to the one object cannot be acquired from the printing apparatus after the connection information is acquired (Claim 4).
Regarding claim 27, U.S. Patent No. 11,102,830 teaches wherein the one or more controllers are further configured to function as a unit configured to disconnect the communication relationship in a case where an instruction to further acquire information from the printing apparatus is not accepted after information corresponding to the one object is acquired (Claim 5).
Regarding claim 28, U.S. Patent No. 11,102,830 teaches wherein the wireless communicator is compliant with NFC (Near Field Communication) standard (Claim 6).
Regarding claim 29, U.S. Patent No. 11,102,830 teaches wherein the communication relationship is a Wi-Fi Direct connection (Claim 7).
Regarding claim 30, U.S. Patent No. 11,102,830 teaches wherein the communication relationship is a connection for communicating with the printing apparatus via an access point (Claim 8).
Regarding claim 31, U.S. Patent No. 11,102,830 teaches wherein the plurality of selectable objects includes objects corresponding to jam information, counter information, error information, log information or address book information of the printing apparatus (Claim 9).
Regarding claim 32, U.S. Patent No. 11,102,830 teaches a communication method for controlling a communication apparatus having a display device configured to display information, a wireless LAN interface configured to perform wireless communication, and a wireless communicator capable of directly communicating with a printing apparatus, the method comprising causing a display device of a communication apparatus to display a first screen on which a plurality of selectable objects, respectively corresponding to a plurality processing items that cooperate with the printing apparatus via the wireless LAN interface, are arranged; causing, in a case where one object of the plurality of selectable objects is selected in a state that a communication relationship with the printing apparatus via the wireless LAN interface has not been established, the display device to display a second screen for notifying a user to perform an operation for bringing the communication apparatus close to the printing apparatus regardless of which of the plurality of selectable objects the selected object is, acquiring connection information for the communication relationship via the wireless communicator, establishing the communication relationship based on the acquired connection information, and performing first communication processing corresponding to the selected object via the communication relationship; and after the first communication processing, accepting a selection of a further object of the plurality of selectable objects and performing second communication processing corresponding to the further selected object via the communication relationship whose connection state has been maintained, without causing the display device to display the second screen regardless of which of the plurality of selectable objects the further selected object is (Claim 10).
Regarding claim 33, U.S. Patent No. 11,102,830 teaches a non-transitory computer-readable storage medium that stores a program to cause a computer to perform a method for controlling a communication apparatus having a display device configured to display information, a wireless LAN interface configured to perform wireless communication, and a wireless communicator capable of directly communicating with a printing apparatus, the method comprising causing the display device to display a first screen on which a plurality of selectable objects, respectively corresponding to a plurality processing items that cooperate with the printing apparatus via the wireless LAN interface, are arranged; causing, in a case where one object of the plurality of selectable objects is selected in a state that a communication relationship with the printing apparatus via the wireless LAN interface has not been established, the display device to display a second screen for notifying a user to perform an operation for bringing the communication apparatus close to the printing apparatus regardless of which of the plurality of selectable objects the selected object is, acquiring connection information for the communication relationship via the wireless communicator, establishing the communication relationship based on the acquired connection information, and performing first communication processing corresponding to the selected object via the communication relationship; and after the first communication processing, accepting a selection of a further object of the plurality of selectable objects and performing second communication processing corresponding to the further selected object via the communication relationship whose connection state has been maintained, without causing the display device to display the second screen regardless of which of the plurality of selectable objects the further selected object is (Claims 1 and 10).
Regarding claim 34, U.S. Patent No. 11,102,830 teaches wherein the second screen includes information indicating the one objection being designated (Claim 11).
Regarding claim 35, U.S. Patent No. 11,102,830 teaches displaying a screen which indicates that communication via the communication relationship is in progress after the connection information is acquired until information corresponding to the one object is acquired (Claim 12).
Regarding claim 36, U.S. Patent No. 11,102,830 teaches displaying an error screen in a case where information corresponding to the one object cannot be acquired from the printing apparatus after the connection information is acquired (Claim 13).
Regarding claim 37, U.S. Patent No. 11,102,830 teaches wherein the method further comprises disconnecting the communication relationship in a case where an instruction to further acquire information from the printing apparatus is not accepted after information corresponding to the one object is acquired (Claim 14).
Regarding claim 38, U.S. Patent No. 11,102,830 teaches wherein the wireless communicator is compliant with NFC (Near Field Communication) standard (Claim 15).
Regarding claim 39, U.S. Patent No. 11,102,830 teaches wherein the communication relationship is a Wi-Fi Direct connection (Claim 16).
Regarding claim 40, U.S. Patent No. 11,102,830 teaches wherein the communication relationship is a connection for communicating with the printing apparatus via an access point (Claim 17).
Regarding claim 41, U.S. Patent No. 11,102,830 teaches wherein the plurality of selectable objects includes objects corresponding to jam information, counter information, error information, log information or address book information of the printing apparatus (Claim 18).
Claims 23-41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,609,748. Although the claims at issue are not identical, they are not patentably distinct from each other because even though they are not word for word with each other they both teach the same inventive concept.
Regarding claim 23, U.S. Patent No. 10,609,748 teaches a communication apparatus that can communicate with a printing apparatus, the communication apparatus comprising: a display device configured to display information; a wireless LAN interface configured to perform wireless communication; a wireless communicator capable of direct communicating with the printing apparatus; and one or more controllers configured to function as a unit configured to cause the display device to display a first screen on which a plurality of selectable objects, respectively corresponding to a plurality of processing items that cooperate with the printing apparatus via the wireless LAN interface, are arranged; a unit configured to cause, in a case where one object of the plurality of selectable objects is selected in a state that a communication relationship with the printing apparatus via the wireless LAN interface has not been established, the display device to display a second screen for notifying a user to perform an operation for bringing the communication apparatus close to the printing apparatus regardless of which of the plurality of selectable objects the selected object is, acquire connection information for the communication relationship via the wireless communicator, establish the communication relationship based on the acquired connection information, and perform first communication processing corresponding to the selected object via the communication relationship; and a unit configured to accept, after the first communication processing, a selection of a further object of the plurality of selectable objects and perform second communication processing corresponding to the further selected object via the communication relationship whose connection state has been maintained, without causing the display device to display the second screen regardless of which of the plurality of selectable objects the further selected object is (Claim 1 and 10-11).
Regarding claim 24, U.S. Patent No. 10,609,748 teaches wherein the second screen includes information indicating the one object being designated (Claim 2).
Regarding claim 25, U.S. Patent No. 10,609,748 teaches wherein the one or more controllers are further configured to function as a unit configured to cause the display device to display a screen which indicates that communication via the communication relationship is in progress after the connection information is acquired until information corresponding to the one object is acquired (Claim 3).
Regarding claim 26, U.S. Patent No. 10,609,748 teaches wherein the one or more controllers are further configured to function as a unit configured to cause the display device to display an error screen in a case where information corresponding to the one object cannot be acquired from the printing apparatus after the connection information is acquired (Claim 4).
Regarding claim 27, U.S. Patent No. 10,609,748 teaches wherein the one or more controllers are further configured to function as a unit configured to disconnect the communication relationship in a case where an instruction to further acquire information from the printing apparatus is not accepted after information corresponding to the one object is acquired (Claim 5).
Regarding claim 28, U.S. Patent No. 10,609,748 teaches wherein the wireless communicator is compliant with NFC (Near Field Communication) standard (Claim 6).
Regarding claim 29, U.S. Patent No. 10,609,748 teaches wherein the communication relationship is a Wi-Fi Direct connection (Claim 7).
Regarding claim 30, U.S. Patent No. 10,609,748 teaches wherein the communication relationship is a connection for communicating with the printing apparatus via an access point (Claim 8).
Regarding claim 31, U.S. Patent No. 10,609,748 teaches wherein the plurality of selectable objects includes objects corresponding to jam information, counter information, error information, log information or address book information of the printing apparatus (Claim 9).
Regarding claim 32, U.S. Patent No. 10,609,748 teaches a communication method for controlling a communication apparatus having a display device configured to display information, a wireless LAN interface configured to perform wireless communication, and a wireless communicator capable of directly communicating with a printing apparatus, the method comprising causing a display device of a communication apparatus to display a first screen on which a plurality of selectable objects, respectively corresponding to a plurality processing items that cooperate with the printing apparatus via the wireless LAN interface, are arranged; causing, in a case where one object of the plurality of selectable objects is selected in a state that a communication relationship with the printing apparatus via the wireless LAN interface has not been established, the display device to display a second screen for notifying a user to perform an operation for bringing the communication apparatus close to the printing apparatus regardless of which of the plurality of selectable objects the selected object is, acquiring connection information for the communication relationship via the wireless communicator, establishing the communication relationship based on the acquired connection information, and performing first communication processing corresponding to the selected object via the communication relationship; and after the first communication processing, accepting a selection of a further object of the plurality of selectable objects and performing second communication processing corresponding to the further selected object via the communication relationship whose connection state has been maintained, without causing the display device to display the second screen regardless of which of the plurality of selectable objects the further selected object is (Claims 1 and 10-11).
Regarding claim 33, U.S. Patent No. 10,609,748 teaches a non-transitory computer-readable storage medium that stores a program to cause a computer to perform a method for controlling a communication apparatus having a display device configured to display information, a wireless LAN interface configured to perform wireless communication, and a wireless communicator capable of directly communicating with a printing apparatus, the method comprising causing the display device to display a first screen on which a plurality of selectable objects, respectively corresponding to a plurality processing items that cooperate with the printing apparatus via the wireless LAN interface, are arranged; causing, in a case where one object of the plurality of selectable objects is selected in a state that a communication relationship with the printing apparatus via the wireless LAN interface has not been established, the display device to display a second screen for notifying a user to perform an operation for bringing the communication apparatus close to the printing apparatus regardless of which of the plurality of selectable objects the selected object is, acquiring connection information for the communication relationship via the wireless communicator, establishing the communication relationship based on the acquired connection information, and performing first communication processing corresponding to the selected object via the communication relationship; and after the first communication processing, accepting a selection of a further object of the plurality of selectable objects and performing second communication processing corresponding to the further selected object via the communication relationship whose connection state has been maintained, without causing the display device to display the second screen regardless of which of the plurality of selectable objects the further selected object is (Claims 1 and 10-11).
Regarding claim 34, U.S. Patent No. 10,609,748 teaches wherein the second screen includes information indicating the one objection being designated (Claim 2).
Regarding claim 35, U.S. Patent No. 10,609,748 teaches displaying a screen which indicates that communication via the communication relationship is in progress after the connection information is acquired until information corresponding to the one object is acquired (Claim 3).
Regarding claim 36, U.S. Patent No. 10,609,748 teaches displaying an error screen in a case where information corresponding to the one object cannot be acquired from the printing apparatus after the connection information is acquired (Claim 4).
Regarding claim 37, U.S. Patent No. 10,609,748 teaches wherein the method further comprises disconnecting the communication relationship in a case where an instruction to further acquire information from the printing apparatus is not accepted after information corresponding to the one object is acquired (Claim 5).
Regarding claim 38, U.S. Patent No. 10,609,748 teaches wherein the wireless communicator is compliant with NFC (Near Field Communication) standard (Claim 6).
Regarding claim 39, U.S. Patent No. 10,609,748 teaches wherein the communication relationship is a Wi-Fi Direct connection (Claim 7).
Regarding claim 40, U.S. Patent No. 10,609,748 teaches wherein the communication relationship is a connection for communicating with the printing apparatus via an access point (Claim 8).
Regarding claim 41, U.S. Patent No. 10,609,748 teaches wherein the plurality of selectable objects includes objects corresponding to jam information, counter information, error information, log information or address book information of the printing apparatus (Claim 9).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 23-30 and 32-40 are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. (US Pat Pub# 2015/0248265) in view of Miyata (US Pat Pub# 2015/0205549).
Regarding claims 23 and 32-33, Kang teaches a communication apparatus that can communicate with a printing apparatus (Figs. 1-2, mobile device communicating with a printer), the communication apparatus comprising a display device configured to display information (Figs. 3-6C, displaying information etc.); a wireless LAN interface configured to perform wireless communication (Figs. 1-2 and Sections 0008-0029 and 0058-0065, NFC communication); a wireless communicator capable of direct communicating with the printing apparatus (Figs. 1-2 and Sections 0008-0029 and 0058-0065, Wi-Fi direct); and one or more controllers configured to function as a unit configured to cause the display device to display a first screen on which a plurality of selectable objects, respectively corresponding to a plurality of processing items that cooperate with the printing apparatus via the wireless LAN interface, are arranged (Figs. 3-6C, displaying information and selectable objects etc.); a unit configured to cause, in a case where one object of the plurality of selectable objects is selected in a state that a communication relationship with the printing apparatus via the wireless LAN interface has not been established, acquire connection information for the communication relationship via the wireless communicator, establish the communication relationship based on the acquired connection information, and perform first communication processing corresponding to the selected object via the communication relationship (Figs. 1-2 and Sections 0008-0029 and 0058-0065, communicating through NFC and then going to direct Wi-Fi communication); and a unit configured to accept, after the first communication processing, a selection of a further object of the plurality of selectable objects and perform second communication processing corresponding to the further selected object via the communication relationship whose connection state has been maintained, without causing the display device to display the second screen regardless of which of the plurality of selectable objects the further selected object is (Figs. 1-2 and Sections 0008-0029 and 0058-0065, going from a first communication to a second communication without displaying on a second screen etc.).  Kang fails to teach the display device to display a second screen for prompting a user to perform an operation for brining the second wireless communicator close to the first wireless communicator.
Miyata teaches the display device to display a second screen for notifying a user to perform an operation for bringing the communication apparatus close to the printing apparatus regardless of which of the plurality of selectable objects the selected object is (Section 0138, instructing the user to bring the mobile device closer to the printer etc.).
Therefore, it would have been obvious at the time of the invention to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate display device to display a second screen for prompting a user to perform an operation for brining the second wireless communicator close to the first wireless communicator as taught by Miyata into Kang’s apparatus in order to improve transferring data (Sections 0003-0004).
Regarding claims 24 and 34, the combination including Kang teaches wherein the second screen includes information indicating the one object being designated (Figs. 3-6C, selecting and designating an object etc.).
Regarding claims 25 and 35, the combination including Kang teaches wherein the one or more controllers are further configured to function as a unit configured to cause the display device to display a screen which indicates that communication via the communication relationship is in progress after the connection information is acquired until information corresponding to the one object is acquired (Figs. 1-6C and Sections 0008-0029 and 0058-0065, updating connection information on the screen etc.).
Regarding claims 26 and 36, the combination including Kang teaches wherein the one or more controllers are further configured to function as a unit configured to cause the display device to display an error screen in a case where information corresponding to the one object cannot be acquired from the printing apparatus after the connection information is acquired (Figs. 1-6C and Sections 0008-0029 and 0058-0065, can display error messages etc.).
Regarding claims 27 and 37, the combination including Kang teaches wherein the one or more controllers are further configured to function as a unit configured to disconnect the communication relationship in a case where an instruction to further acquire information from the printing apparatus is not accepted after information corresponding to the one object is acquired (Figs. 1-6C and Sections 0008-0029 and 0058-0065, disconnecting to go to another communication method and getting information with the new connection etc.).
Regarding claims 28 and 38, the combination including Kang teaches wherein the wireless communicator is compliant with NFC (Near Field Communication) standard 110/210 (Fig. 1, NFC).
Regarding claims 29 and 39, the combination including Kang teaches wherein the communication relationship is a Wi-Fi Direct connection S103 (Fig. 1, Wi-Fi Direct).
Regarding claims 30 and 40, the combination including Kang teaches wherein the communication relationship is a connection for communicating with the printing apparatus 110 (fig. 1) via an access point 62 (Fig. 1).
Claims 31 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. (US Pat Pub# 2015/0248265) in view of Miyata (US Pat Pub# 2015/0205549) and further in view of Takabayashi (US Pat Pub# 2003/0103234).
Regarding claim 31, Kang in view of Miyata teaches the limitations in claims 23 and 33.  Kang and Miyata fail to teach specific information. 
Takabayashi teaches wherein the plurality of selectable objects includes objects corresponding to jam information, counter information, error information, log information or address book information of the printing apparatus (Section 0174, displays error information on client’s device).
Therefore, it would have been obvious at the time of the invention to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate display device to display a second screen for prompting a user to perform an operation for bringing the second wireless communicator close to the first wireless communicator as taught by Miyata into Kang’s apparatus in order to improve customer experience (Section 0005).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW WENDELL whose telephone number is (571)272-0557. The examiner can normally be reached Monday-Friday 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 571-272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANDREW WENDELL/Primary Examiner, Art Unit 2648                                                                                                                                                                                                        9/8/2022